Citation Nr: 1612322	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-22 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to open a previously denied claim of entitlement to service connection for residuals of a back injury.

2.  Whether new and material evidence has been received to open a previously denied claim of entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied a petition to reopen previously denied claims of service connection for posttraumatic stress disorder (PTSD), residuals of a back injury, and right ear hearing loss.  Service connection for gout and degenerative joint disease was also denied in this rating action.

A notice of disagreement was received in July 2008 with respect to all of the issues which were denied; however, in a March 2011 statement the Veteran clarified that he was not seeking service connection for gout.  Following the RO's issuance of a statement of the case in April 2011, which included only the remaining three issues, the Veteran perfected his appeal with a VA Form 9 in June 2011.

Service connection for PTSD was subsequently granted in an August 2013 rating decision of the Oakland, California RO.  The Veteran did not appeal the initial rating or effective date assigned.  

Jurisdiction is currently with the RO in Oakland, California.


FINDING OF FACT

In February 2015, the Board was notified that the Veteran died in February 2015.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34(1997); Landicho v. Brown, 7 Vet. App. 42, 47(1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).  


ORDER

The appeal is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


